DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 40-49 and 71-76 in the reply filed on 11/16/2022 is acknowledged.
Claims 50 and 66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2022.

Claim Objections
Claims 47-49 are objected to because of the following informalities:
Claims 47-49 recite “The device of claim 40 any of claims 40-46…”  This appears to be a typographical error since the previously presented version of the claims, filed 11/20/2019, recited “The device of claim 40 .
Appropriate correction is required.

Claim Interpretation
Regarding limitations recited in claims 40-49 and 71-76, which are directed to a manner of operating the disclosed device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 40, 49, 71, and 75 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guckel (USP 4,180,771, cited in IDS filed 10/02/2020).
Regarding claim 40, Guckel discloses a device for detecting an analyte in a sample solution (Figure), the device comprising:
a substrate (see: substrate 2);
a field effect transistor (FET) supported by the substrate (see: source 14, drain 18, gate 16);
a plurality of reference electrodes supported by the substrate and positioned in close proximity to the FET, wherein the plurality of reference electrodes comprises paired reference electrodes, each pair of reference electrodes having a first reference electrode and a second reference electrode opposably facing each other and separated by a separation distance, with the FET positioned between the paired reference electrodes (see: reference electrodes 24, 40);
an electrical controller to electrically bias at least one reference electrode relative to the FET or to another reference electrode and generate a stable FET gate bias, to electronically remove at least a portion of charged ions in a sample solution from a sensor area and to generate a charged ion depletion region in the sensor area (see: gate-bias potential source 56); and
an electrical sensor to monitor a FET electrical parameter, wherein a change in the electrical parameter corresponds to presence of the analyte in the sample solution (see: current meter 52).
Regarding claim 49, Guckel further discloses the FET further comprises a source electrode and a drain electrode (see: source 14, drain 18, gate 16), and the sensor electrically connects the source and drain electrodes (see: conductors 44, 48).
Regarding claim 71, Guckel further discloses the reference electrodes comprise symmetrically opposed metal electrodes with the FET disposed therebetween (see: reference electrodes 24, 40; C4/L12-26, see: silver-silver chloride), and wherein the symmetrically opposed metal electrodes are substantially semi-circular or substantially rectangular opposed electrodes separated by the FET (see: rectangular cross-section of reference electrodes 24, 40).
Regarding claim 75, Guckel further discloses the electrical sensor has a functionalized sensing surface to facilitate a binding interaction with the analyte (see: chemically sensitive layer 22).

Claim(s) 40, 41, 49, and 71-76 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fischer et al. (US 2017/0106338 A1, cited in IDS filed 10/02/2020).
Regarding claim 40, Fischer discloses a device for detecting an analyte in a sample solution (Fig. 3, Fig. 9, Fig. 24), the device comprising:
a substrate (see: substrate 902);
a field effect transistor (FET) supported by the substrate (see: source electrode 904, drain electrode 906, gate 908);
a plurality of reference electrodes supported by the substrate and positioned in close proximity to the FET, wherein the plurality of reference electrodes comprises paired reference electrodes, each pair of reference electrodes having a first reference electrode and a second reference electrode opposably facing each other and separated by a separation distance, with the FET positioned between the paired reference electrodes (see: first desalting electrode 914, second desalting electrode 916);
an electrical controller to electrically bias at least one reference electrode relative to the FET or to another reference electrode and generate a stable FET gate bias, to electronically remove at least a portion of charged ions in a sample solution from a sensor area and to generate a charged ion depletion region in the sensor area (Fig. 3, see: processor 302; Fig. 24, see: APPLY VOLTAGE TO DESALINATION ELECTRODE(S) 2406); and
an electrical sensor to monitor a FET electrical parameter, wherein a change in the electrical parameter corresponds to presence of the analyte in the sample solution (Fig. 3, see: processor 302; Fig. 24, see: MEASURE PRESENCE OF ANALYTE OF INTEREST 2410).
Regarding claim 41, Fischer further discloses the FET comprises a nanowire for sensing biological analytes ([0040], see: nanowire).
Regarding claim 49, Fischer further discloses the FET further comprises a source electrode and a drain electrode, and the sensor electrically connects the source and drain electrodes (see: source electrode 904, drain electrode 906, gate 908).
Regarding claim 71, Fischer further discloses the reference electrodes comprise symmetrically opposed metal electrodes with the FET disposed therebetween (see: first desalting electrode 914, second desalting electrode 916; [0059], see: silver, silver chloride, titanium, platinum, gold, and/or other suitable materials), and wherein the symmetrically opposed metal electrodes are substantially semi-circular or substantially rectangular opposed electrodes separated by the FET (see: rectangular cross-section of first desalting electrode 914 and second desalting electrode 916).
Regarding claim 72, Fischer further discloses two reference electrode pairs (Fig. 17, see: first electrode 1704, second electrode 1706, third electrode 1708, fourth electrode 1710; [0084], see: 1704-1710 are all desalting electrodes, 1704-1710 may be paired together).
Regarding claim 73, Fischer further discloses the reference electrodes comprise on-chip platinum electrodes (see: first desalting electrode 914 and second desalting electrode 916 disposed on substrate 902; [0059], see: silver, silver chloride, titanium, platinum, gold, and/or other suitable materials).
Regarding claim 74, Fischer further discloses the reference electrodes have a surface configured to adsorb ions and thereby electronically remove at least a portion of charged ions from the sample solution ([0059], see: desalting electrode are provided to move salt ions away from the surface of the sensor).
Regarding claim 75, Fischer further discloses the electrical sensor has a functionalized sensing surface to facilitate a binding interaction with the analyte (see: binding agent 910).
Regarding claim 76, Fischer further discloses an array of FETs and reference electrodes for multiplexed detection (Fig. 19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 41-46, 72-74, and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guckel (USP 4,180,771, cited in IDS filed 10/02/2020), in view of Fischer et al. (US 2017/0106338 A1, cited in IDS filed 10/02/2020).
Regarding claim 41, Guckel does not explicitly disclose the FET comprises a nanowire for sensing biological analytes.
Fischer teaches an analogous bioFET (Fig. 9) comprising a gate electrode (908) which includes a functionalized nanowire [0040].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to configure the gate electrode with functionalized nanowires in the device disclosed by Guckel, as taught by Fischer, to provide for an increased level of sensitivity (Fischer: [0041]).
Regarding claim 42, Guckel further discloses the plurality of reference electrodes comprise thin patterned metals having a high surface contact area for contacting and supporting a droplet of the sample solution (Figure, see: reference electrodes 24, 40 immersed in ionic solution 32; C4/L12-26, see: silver-silver chloride)
Guckel does not explicitly disclose the separation distance between paired reference electrodes is less than or equal to 30 µm.
Fischer teaches an analogous bioFET, wherein distances between the first and second desalting electrodes (analogous to “reference electrodes”) from the gate affect the sensing behavior of the sensor, and that the dimensions may be adjusted to optimize the sensing behavior of the sensor [0072].
Therefore, the sensitivity is a variable that can be modified, among others, by varying the distance between the paired reference electrodes.  For that reason, the distance between the paired reference electrodes would have been considered a result effective variable by one having ordinary skill in the art, before the effective filing date of the claimed invention.  As such, without showing unexpected results, the distance between the paired reference electrodes cannot be considered critical.  Accordingly, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have optimized, by routine experimentation, the distance between the paired reference electrodes in the apparatus of Guckel. to obtain the desired sensitivity (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 43, modified Guckel does not explicitly disclose the pair of reference electrodes form a circle having a surface area that substantially corresponds to a droplet contact area.
Fischer teaches that a plurality of electrode shapes, including ring shaped and elliptical shaped electrodes were well known in the art [0092].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to select one of ring shaped and elliptical shaped configurations for the reference electrodes in the device disclosed by modified Guckel, as taught by Fischer, as such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 44, modified Guckel does not explicitly disclose two pairs of non-circular reference electrodes that surround the FET.
Fischer teaches an analogous bioFET comprising two pairs of desalting electrodes  (analogous to “reference electrodes”) (Fig. 17, see: first electrode 1704, second electrode 1706, third electrode 1708, fourth electrode 1710).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate additional pairs of reference electrodes into the device disclosed by modified Guckel, as taught by Fischer, since mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding claim 45, Guckel further discloses a well that surrounds the FET sensor and at least a portion of the reference electrodes for containing a droplet of sample solution (Figure, see: reference electrodes 24, 40, immersed in ionic solution 32, held in container 34).
Regarding claim 46, Guckel further discloses the well defines a well volume (Figure, see: reference electrodes 24, 40, immersed in ionic solution 32, held in container 34).
Modified Guckel does not explicitly disclose the well volume being less than 10 nL to confine a droplet of sample volume around the FET sensor and on the reference electrodes.
Since the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art to change the volume of the container, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 72, Guckel does not explicitly disclose two reference electrode pairs.
Fischer teaches an analogous bioFET comprising two pairs of desalting electrodes  (analogous to “reference electrodes”) (Fig. 17, see: first electrode 1704, second electrode 1706, third electrode 1708, fourth electrode 1710).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate additional pairs of reference electrodes into the device disclosed by Guckel, as taught by Fischer, since mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding claim 73, Guckel further discloses the reference electrodes are on chip (Figure, see: reference electrodes 24, 40)
Guckel does not explicitly disclose the reference electrodes comprise platinum.
Fischer teaches an analogous bioFET comprising a plurality of reference electrodes, wherein the reference electrodes comprise one a plurality of materials, including platinum ([0059], see: silver, silver chloride, titanium, platinum, gold, and/or other suitable materials).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to select platinum as the material for the reference electrodes in the device disclosed by Guckel, as taught by Fischer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 74, Guckel does not explicitly disclose the reference electrodes have a surface configured to adsorb ions and thereby electronically remove at least a portion of charged ions from the sample solution.
Fischer teaches an analogous bioFET comprising a plurality of analogous reference electrodes configured to desalt samples (Fig. 9, see: first desalting electrode 914, second desalting electrode 916).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to configure the reference electrodes to desalt the sample in the device disclosed by Guckel, as taught by Fischer, since it was well known in the art that salt or ions build up at biosensors and reduce sensitivity and such a modification would have provided for enhanced sensitivity from the removal of salts and ions (Fischer: [0004]).
Regarding claim 76, Guckel does not explicitly disclose an array of FETs and reference electrodes for multiplexed detection.
Fischer teaches an analogous bioFET array comprising a plurality of FETs and reference electrodes (Fig. 19).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate additional reference electrodes and FETs into the device disclosed by Guckel, as taught by Fischer, since mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Claim(s) 42-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 2017/0106338 A1, cited in IDS filed 10/02/2020).
Regarding claim 42, Fischer further discloses the plurality of reference electrodes comprise thin patterned metals having a high contact surface area for contacting and supporting a droplet of the sample solution (Fig. 9, see: first desalting electrode 914, second desalting electrode 916).
While Fischer does not explicitly disclose the separation distance between paired reference electrodes, Fischer teaches distances between the first and second desalting electrodes (analogous to “reference electrodes”) from the gate affect the sensing behavior of the sensor, and that the dimensions may be adjusted to optimize the sensing behavior of the sensor [0072].
Therefore, the sensitivity is a variable that can be modified, among others, by varying the distance between the paired reference electrodes.  For that reason, the distance between the paired reference electrodes would have been considered a result effective variable by one having ordinary skill in the art, before the effective filing date of the claimed invention.  As such, without showing unexpected results, the distance between the paired reference electrodes cannot be considered critical.  Accordingly, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have optimized, by routine experimentation, the distance between the paired reference electrodes in the apparatus of Fischer. to obtain the desired sensitivity (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 43, modified Fischer further discloses the pair of reference electrodes form a circle having a surface area that substantially corresponds to a droplet contact area ([0092], see: ring shape, elliptical shape).
Regarding claim 44, modified Fischer further discloses two pairs of non-circular reference electrodes that surround the FET (Fig. 17, see: first electrode 1704, second electrode 1706, third electrode 1708, fourth electrode 1710).
Regarding claim 45, modified Fischer further discloses a well that surrounds the FET sensor and at least a portion of the reference electrodes for containing a droplet of sample solution (Fig. 15A, see: well 1500; Fig. 15B, see: well 1502).
Regarding claim 46, Fischer further discloses the well defines a well volume (Fig. 15A, see: well 1500; Fig. 15B, see: well 1502).
Modified Fischer does not explicitly disclose the well volume being less than 10 nL to confine a droplet of sample volume around the FET sensor and on the reference electrodes.
Since the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art to change the volume of the container, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claim(s) 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guckel (USP 4,180,771, cited in IDS filed 10/02/2020), in view of Shinwari et al. (Microfabricated Reference Electrodes and their Biosensing Applications).
Regarding claims 47 and 48, Guckel does not explicitly disclose a contact surface of the reference electrodes one or more of: electrodeposited platinum black; dendritic silver nanostructures; or platinum black nanotubes to increase a surface roughness of the reference electrodes.  
Shinwari teaches a plurality of reference electrode configurations for biosensing applications, including Ag/AgCl and a hydrogen platinum electrode electrochemically coated with platinum black to enhance charge transfer dynamics (pg. 1690/para. 2).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the Ag/AgCl reference electrode in the device disclosed by Guckel, with a hydrogen platinum electrode, as taught by Shinwari, in order to provide for the enhanced sensitivity provided by the enhanced charge transfer dynamics.

Claim(s) 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 2017/0106338 A1, cited in IDS filed 10/02/2020), in view of Shinwari et al. (Microfabricated Reference Electrodes and their Biosensing Applications).
Regarding claims 47 and 48, Fischer does not explicitly disclose a contact surface of the reference electrodes one or more of: electrodeposited platinum black; dendritic silver nanostructures; or platinum black nanotubes to increase a surface roughness of the reference electrodes.  
Shinwari teaches a hydrogen platinum electrodes are generally electrochemically coated with platinum black to enhance charge transfer dynamics (pg. 1690/para. 2).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the platinum desalting electrodes in the device disclosed by Fischer, with an electrochemically coated platinum black layer, as taught by Shinwari, in order to provide for the enhanced sensitivity provided by the enhanced charge transfer dynamics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797